Appeal from a decision of the Workmen’s Compensation Board which established accident and causal relation in a heart case. The claimant, a janitor and custodian of the employer Board of Education, while operating a gasoline driven snow plow on November 30, 1955, suffered chest pains. He went to the school where a doctor was called and diagnosed his condition as acute coronary occlusion with myocardial infarction and generalized arteriosclerosis. The employer’s report of injury, dated December 12, stated that “ Exertion brought on heart attack ”. It was established that the wet snow which fell averaged from six to eight inches in depth. The claimant testified he went to work early—6 o’clock — because of the storm. The snow plow, weighing 610 pounds, was hand controlled and the operator worked behind it and controlled the steering and its progress by a handle. It required effort when turning it around at the end of the parking lot. While this was part of the regular work of the claimant governed, of course, by the amount of snowfall, there was evidence from which the board could find that the exertion on this particular occasion was such as to cause and precipitate the heart attack. The medical testimony amply sustained the finding not only by claimant’s doctor but by one of the appellants who stated that in his opinion there was a relationship between the incident on November 30 and the coronary occlusion. Decision and award unanimously affirmed, with costs to Workmen’s Compensation Board.